              Case 2:20-cv-00995-TSZ Document 31 Filed 09/13/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          MELISSA CHINN,
 8                                   Plaintiff,
 9                v.                                          C20-995 TSZ

10        WHIDBEY PUBLIC HOSPITAL                             MINUTE ORDER
          DISTRICT,
11
                                     Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The Court sets an in-court status hearing for Wednesday, September 15,
   2021, at 1:00 p.m. The purpose of the hearing is to consider Plaintiff’s Motion to
15
   Compel Discovery Responses and Deposition Testimony Beyond Discovery Cutoff
   (docket no. 23). Counsel shall be prepared to discuss the status of discovery in this case
16
   and whether adjustment to the trial calendar is necessary.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 13th day of September, 2021.
19

20                                                        Ravi Subramanian
                                                          Clerk
21
                                                          s/Gail Glass
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
